  Case: 1:17-md-02804-DAP Doc #: 2958 Filed: 12/02/19 1 of 3. PageID #: 430233



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION,
                                                              MDL NO. 2804
OPIATE LITIGATION


THIS DOCUMENT RELATES TO:
                                                              Case No. 17-MD-2804


                                                              Judge Dan Aaron Polster

Salmons v. Purdue Pharma L.P., et al.
MDL Case #1:18-OP-45268;

Flanagan v. Purdue Pharma L.P., et al.
MDL Case #1:18-OP-45405

Doyle v. Purdue Pharma L.P., et al.
MDL Case No. #1:18-op-46327

Artz v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45459


                           NOTICE OF PARTIAL COMPLIANCE


       NOW COMES, Counsel for NAS Plaintiffs who notify this court that they have complied

with the Court’s scheduling order dated October 7, 2019 (Doc. # 2738.) by providing the

reports of Dr. CV Howard, Charles L. Werntz III D.O. and Dr. Christopher Busby, three of the

four expert reports upon which they intend to rely in Plaintiff’s motions for class certification.

Defendants have consented to a one-week extension on the submission a fourth report by Dr.

Kanwaljeet S. Anand which is the subject of the motion for extension (Doc. #2955).
Case: 1:17-md-02804-DAP Doc #: 2958 Filed: 12/02/19 2 of 3. PageID #: 430234



    Respectfully submitted,


       /s/ Marc E. Dann                       /s/ Scott R. Bickford
       The Dann Law Firm Co., LPA             MARTZELL, BICKFORD & CENTOLA
       Marc E. Dann (0039425)                 Scott R. Bickford (La. 1165)
       P.O. Box 6031040                       Spencer R. Doody (La. 27795)
       Cleveland, OH 44103                    338 Lafayette Street
       Telephone: (216) 373-0539              New Orleans, Louisiana 70130
                                              Telephone: 504-581-9065
       Facsimile: (216) 373-0536
                                              Email: srb@mbfirm.com; srd@mbfirm.com
       Email: notices@dannlaw.com
                                              Counsel for NAS Plaintiffs
       Counsel for NAS Plaintiffs



       /s/ Celeste Brustowicz                 /s/ Kevin W. Thompson
       COOPER LAW FIRM, LLC                   THOMPSON BARNEY LAW FIRM
       Celeste Brustowicz (Pro Hac Vice)      Kevin W. Thompson (Pro Hac Vice)
       Barry J. Cooper, Jr. (Pro Hac Vice)    David R. Barney, Jr. (Pro Hac Vice)
       Stephen H. Wussow (Pro Hac Vice)       2030 Kanawha Boulevard
       Victor Cobb (Pro Hac Vice)             East Charleston, WV 25311
       1525 Religious Street                  Telephone: 304-343-4401
       New Orleans, LA 70130                  Facsimile: 304-343-4405
       Telephone: 504-399-0009                Email: kwthompsonwv@gmail.com
       Email: cbrustowicz@sch-llc.com         Counsel for NAS Plaintiffs
       Counsel for NAS Plaintiffs

       /s/ Kent Harrison Robbins              /s/ Donald Creadore
       THE LAW OFFICES OF                     THE CREADORE LAW FIRM, P.C.
       KENT HARRISON ROBBINS, P.A.            Donald Creadore (NY Reg. No. 2090702)
       Kent Harrison Robbins (Pro Hac Vice)   450 Seventh Avenue – 1408
       242 Northeast 27th Street              New York, NY 10123
       Miami, Florida 33137                   Telephone: 212-355-7200
       Telephone: (305) 532-0500              Facsimile: 212-583-0412
       Facsimile: (305) 531-0150              Email: Donald@creadorelawfirm.com
       Email: khr@khrlawoffices.com           Counsel for NAS Plaintiffs
       Counsel for NAS Plaintiffs
  Case: 1:17-md-02804-DAP Doc #: 2958 Filed: 12/02/19 3 of 3. PageID #: 430235



                                 CERTIFICATE OF SERVICE

       Pursuant to Civ. R. 5(B)(2)(f), I hereby certify that on December 2, 2019 a true and correct

copy of the foregoing was filed electronically. Notification of this filing will be sent to the parties

by operation of the Court’s electronic filing systems. Parties may access this filing through the

Court’s system.



                                                       /s/ Marc E. Dann
                                                       Marc E. Dann (0039425)
                                                       Dann Law
